DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 11/12/2020 and 01/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Radio communication device and method using hybrid beamforming based on channel state information”.

Claim Objections
Claims 1-16 are objected to because of the following informality:  
Claim 1 recites, “capable of spatially multiplexing signals ..., and transmitting the signals” (lines 4-6). It is suggested to replace it with “capable of: spatially multiplexing signals ...; and transmitting the signals” for clarity.
Claim 1 recites, “array(s)” (lines 13 and 19), “transmission(s)” (lines 14 and 20), and “signal(s)” (lines 14 and 20). It is suggested to replace them with ‘arrays”, “transmissions” and “signals”, respectively for clarity. Claims 2-4 and 17 
Claim 5 recites, “the condition” (line 2). It is suggested to replace it with “the predetermined condition” for clarity. Claims 6-8 are objected to at least based on a similar rational applied to claim 5.
Claim 9 recites, “the number of reception arrays” (line 2). It is suggested to replace it with “a number of reception arrays” for clarity. Claims 10-16 are objected to at least based on a similar rational applied to claim 9.
Claims 2-16 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “first electronic circuitry, and/or a first memory and a first processor to execute a first program stored in the first memory, capable of spatially multiplexing signals ..., and transmitting the signals ...” (Emphasis added.) (lines 2-4). Since “first electronic circuitry”, “a first memory” and “a first processor” are optional features without requiring each being an essential part of “a radio communication device”, it is unclear whether there exists “a program stored in the first memory” and it is also unclear which of the above-mentioned optional features “first electronic circuitry”, “a first memory” and “a first processor” performs actions: “spatially multiplexing signals ...”; and “transmitting the signals ...”. Similarly, claim 1 recites, “second electronic circuitry, and/or a second memory and a second processor to execute a second program stored in the second memory, to determine ... “ (Emphasis added.) (lines 10-17). Such recitation is unclear in view of a similar rational given for the recitations (lines 2-4). For the sake of examination purpose only, it is interpreted as best understood.
Claim 1 recites, “determine a number of transmission array(s) ... and a number of transmission(s) of reference signal(s) for channel state estimation to be transmitted to each of the counterpart devices on the basis of channel state information fed back from each of the counterpart devices”. The claim requires the feature, determining a number of transmission array(s) and a number of transmission(s) of references(s) on the basis of  channel state information fed back from each of the counterpart devices, as recited above. However, it is unclear where the channel state estimation (to be transmitted to each of the counterpart devices) is performed, between “radio communication device” and “each of the counterpart devices” since the channel state information would have been already acquired and fed back from each of the counterpart devices. Further, it does not make sense for the radio communication to transmit the channel state estimation since the channel state information would have been already acquired and fed back from each of the counterpart devices. Claim 17 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 2 recites “the second electronic circuitry and/or the second processor allocates ..., obtains ...and then determines ....” (liens 4-10). Since “second electronic circuitry” and “the second processor” are optional features without requiring each being an essential part of “a radio communication device”, it is unclear which of them performs actions: “allocates ...”, “obtains ...” and “determines ....” as recited in the above. Claims 3-16 are rejected at least based on a similar rational applied to claim 2. For the sake of examination purpose only, it is interpreted as best understood.
Claim 2 recites, “therefrom” (line 9). It is unclear what “therefrom” refers to. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-16 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034).
Note: Seol was cited by the applicant in the IDS received on 01/19/2021. 

Regarding claim 1, Seol teaches, a radio communication device [FIGS. 1, 3A and 3B, base station 300/transmitter] comprising: 
first electronic circuitry [FIGS. 1-2, 3A and 3B, (MIMO encoder 120/220/312) of the transmitter], 
capable of spatially multiplexing signals to be transmitted to a plurality of counterpart devices with one frequency [FIGS. 1-2, 3A and 3B; ¶0009, 0056 and 0065-0064, beams formed by the transmitter are transmitted to a receiver 305 on beam-spatial effective channels established over MIMO channels; note that the MU-MIMO achieved by the transmitter implies capable of spatially multiplexing signals (to multiple users) and transmitted to multiple users (i.e., counterpart devices) with the same time-frequency resource], and 
transmitting the signals at the same time [FIGS. 1-2, 3A and 3B; ¶0009-0010, 0056 and 0065-0064, the beams formed by the transmitter 300 are transmitted to a receiver 305 on beam-spatial effective channels established over MIMO channels; note that the MU-MIMO achieved by the transmitter implies capable of spatially multiplexing signals (to multiple users) and transmitted to multiple users (i.e., counterpart devices) with the same time-frequency resource], by using a hybrid beamforming method combining analog beamforming and digital precoding [FIGS. 1, 3A and 3B; ¶0085 and 0101, using a hybrid beamforming method combining analog beamforming and digital MIMO precoding], the counterpart devices being counterpart radio communication devices [FIGS. 1-2, 3A and 3B; ¶0009-0010, 0056, 0065-0064 and 0077, note that the MU-MIMO achieved by the transmitter implies that spatially multiplexing signals are transmitted to receiver(s) 305/ multiple users (i.e., counterpart radio communication devices]; and 
second electronic circuitry [FIGS. 1-2, 3A, 3B and 8, the base station/transmitter; note that the base station has at least one circuitry], to determine a number of transmission array(s) to be allocated to each of the counterpart devices and a number of transmission(s) of reference signal(s) for channel state estimation to be transmitted to each of the counterpart devices [FIGS. 1-2, 3A, 3B and 8; ¶0079 and 0104-0105, (the BS) downselects (i.e., determines a number of) one or more BS RF chains or antenna arrays (i.e., transmission arrays) and one or more beam pairs (i.e., reference signals; note that a reference signal is transmitted in each analog beam (see, ¶0074), thus the number of beam pairs corresponds to the number of reference signals to be transmitted; note that the reference signal is a CSI-RS for channel state estimation] on the basis of channel state information fed back from each of the counterpart devices [FIGS. 1-2, 3A, 3B and 8; ¶0104-0105, based on feedback information selected based on channel state information from MS].
Although Seol teaches, “second electronic circuitry to determine a number of transmission array(s) to be allocated to each of the counterpart devices and a number of transmission(s) of reference signal(s) for channel state estimation to be transmitted to each of the counterpart devices” as set forth above, Seol does not explicitly teach (see, emphasis), wherein the number of transmission array(s) and the number of transmission(s) of reference signal(s) to be allocated ... are “equal” to each other.
However, Noh teaches, the number of transmission array(s) and the number of transmission(s) of reference signal(s) to be allocated ... are “equal” to each other [FIG. 10; ¶0091, the number of streams and the number of references signal sequences are the same].	  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol with the teachings of Noh since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, claim 17 recites merely similar features to claim 1 without adding any patentable features. Thus, claim 17 is rejected at least based on a similar rational applied to claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Hugl et al (US Publication No. 2019/0260428).
Note that Hugl claims priority of US Provisional Application No. 62/710,293 filed on 02/16/2018, thus Hugl is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 05/17/2018.

Regarding claim 2, although Seol in view of Noh teaches, all the limitations of claim 1 and particularly, "determine the number of transmission array(s) and the number of transmission(s) of reference signal(s) on the basis of the channel state information" as set forth above, and Seol further teaches, wherein to a new counterpart device to which the number of transmission array(s) and the number of reference signal(s) to be transmitted have not been allocated [¶0101, to an MS/new counterpart device that is performing network entry; note that a network device performing the network entry is considered as new counterpart device to which the number of transmission array(s) and the number of reference signal(s) to be transmitted have not been allocated ], the second electronic circuitry allocates the number of transmission array(s) and the number of transmission(s) of reference signal(s) [¶0084 and 0100-0105, the BS transmits/determines the number of antenna arrays and the number of beams/reference signals; note that transmitting resources requires allocating the resources], obtains the channel state information [¶0109 and 0128, (the BS) receives feedback information including CSI from the MS].
	Although Seol in view of Noh teaches, “the second electronic circuitry allocates the number of transmission array(s) and the number of transmission(s) of reference signal(s)”, Seol in view of Noh does not explicitly teach (see, emphasis), allocating resources on the basis of a maximum number of streams supported by the new counterpart device.
	However, Hugl teaches, allocating resources on the basis of a maximum number of streams supported by the new counterpart device [FIGS. 1a; ¶0045, (eNB) configures UE with a maximum of 2 MIMO layers for TM9 and/or TM10 (if based on eNB configuration) or with the maximum number of MIMO layers reported by the UE (i.e., allocating resources) according to a report from a UE of the maximum number of MIMO layers supported] (see also, US Prov. App. No. 62,710,293 (hereinafter “Hugl’293; ¶0069)	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Seol in view of Noh by including the above-mentioned features, as taught by Hugl because it would provide the system with the enhanced capability of enabling dynamic diversity fallback without any additional drawbacks, thus improving performance, latency and throughput of network [¶0078 of Hugl] (see also, US Prov. App. No. 62,710,293 (hereinafter “Hugl’293; ¶0069)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Khandekar et al (US Publication No. 2011/0151790).

Regarding claim 3, although Seol in view Noh teaches, all the limitations of claim 1 and particularly, " the second electronic circuitry allocates the second electronic circuitry allocates a number of transmission arrays and a number of transmission(s) of reference signal(s) to the counterpart devices on the basis of channel state information" as set forth above, Seol in view of Noh does not explicitly teach (see, emphasis), additionally allocates resources ... when a predetermined condition is satisfied.  
	However, Khandekar teaches, additionally allocates resources ... when a predetermined condition is satisfied [¶0038, (base station 102) allocates additional channel resources to (mobile stations 116) based on the CQI control data sent from the mobile devices (note that a predetermined condition is implied when the base station determines additional allocation based on the CQI control data)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh with the teachings of Khandekar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Hugl et al (US Publication No. 2019/0260428) and further in view of Khandekar et al (US Publication No. 2011/0151790).

Regarding claim 4, although Seol in view Noh and Hugl teaches, all the limitations of claim 2 and particularly, " the second electronic circuitry allocates the second electronic circuitry allocates a number of transmission arrays and a number of transmission(s) of reference signal(s) to the counterpart devices on the basis of channel state information" as set forth above, Seol in view of Noh and Hugl does not explicitly teach (see, emphasis), additionally allocates resources ... when a predetermined condition is satisfied.  
	However, Khandekar teaches, additionally allocates resources ... when a predetermined condition is satisfied [¶0038, (base station 102) allocates additional channel resources to (mobile stations 116) based on the CQI control data sent from the mobile devices (note that a predetermined condition is implied when the base station determines additional allocation based on the CQI control data)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh and Hugl with the teachings of Khandekar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Khandekar et al (US Publication No. 2011/0151790) and further in view of Khan et al (US Publication No. 2007/0104149).

Regarding claim 5, although Seol in view of Noh and Khandekar teaches, all the limitations of claim 3 and particularly, "the second electronic circuitry", “the condition” and “the channel state information” as set forth above, Seol in view of Noh and Khandekar does not explicitly teach (see, emphasis), changes the condition on the basis of the channel state information.  
	However, Khan teaches, changes the condition on the basis of the channel state information [¶0065, decreasing a coding rate threshold (i.e., condition) when SINR variance is higher (i.e., on the basis of the channel state information) and increasing a coding rate threshold when the SINR variance is lower; note that the coding rate threshold is used to determine when to switch to a different order modulation, thus the lower coding rate threshold, the higher order modulation order requiring increased resources].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Seol in view of Noh and Khandekar by including the above-mentioned features, as taught by Khan because it would provide the system with the enhanced capability of enabling to optimize use of coding rate and modulation under various channel conditions, thus improving link efficiency and wireless system performance [¶0062 of Khan].

Regarding claim 7, Seol in view of Noh, Khandekar and Khan teaches, all the limitations of claim 5 and particularly, "changes the condition on the basis of the channel state information" as set forth above, and Khan further teaches, obtains a variance of a value indicating a channel state obtained from the channel state information [¶0057-0058 and 0065, obtains SINR variance (note that the SINR, which is obtained from CQI message, indicates a channel state (see, ¶0057))], and changes the condition when the variance is equal to or larger than a threshold [¶0065, decreasing a coding rate threshold (i.e., condition) when SINR variance is higher (i.e., when the variance is larger than a threshold; note that in order to determine whether the SINR variance is higher or lower, a threshold is required); note that the coding rate threshold is used to determine when to switch to a different order modulation, thus the lower coding rate threshold, the higher order modulation order requiring increased resources].  

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Hugl et al (US Publication No. 2019/0260428) and further in view of Khandekar et al (US Publication No. 2011/0151790) and further in view of Khan et al (US Publication No. 2007/0104149).

Regarding claim 6, although Seol in view Noh, Hugl and Khandekar teaches, all the limitations of claim 4 and particularly, "the second electronic circuitry", “the condition” and “the channel state information” as set forth above, Seol in view Noh, Hugl and Khandekar does not explicitly teach (see, emphasis), changes the condition on the basis of the channel state information.  
	However, Khan teaches, changes the condition on the basis of the channel state information [¶0065, decreasing a coding rate threshold (i.e., condition) when SINR variance is higher (i.e., on the basis of the channel state information) and increasing a coding rate threshold when the SINR variance is lower; note that the coding rate threshold is used to determine when to switch to a different order modulation, thus the lower coding rate threshold, the higher order modulation order requiring increased resources].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Seol in view Noh, Hugl and Khandekar by including the above-mentioned features, as taught by Khan because it would provide the system with the enhanced capability of enabling to optimize use of coding rate and modulation under various channel conditions, thus improving link efficiency and wireless system performance [¶0062 of Khan].

Regarding claim 8, Seol in view of Noh, Hugl, Khandekar and Khan teaches, all the limitations of claim 6 and particularly, "changes the condition on the basis of the channel state information" as set forth above, and Khan further teaches, obtains a variance of a value indicating a channel state obtained from the channel state information [¶0057-0058 and 0065, obtains SINR variance (note that the SINR, which is obtained from CQI message, indicates a channel state (see, ¶0057))], and changes the condition when the variance is equal to or larger than a threshold [¶0065, decreasing a coding rate threshold (i.e., condition) when SINR variance is higher (i.e., when the variance is larger than a threshold; note that in order to determine whether the SINR variance is higher or lower, a threshold is required); note that the coding rate threshold is used to determine when to switch to a different order modulation, thus the lower coding rate threshold, the higher order modulation order requiring increased resources].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Coersmeier et al (US Patent No. 9,907,116).

Regarding claim 9, although Seol in view of Noh teaches, all the limitations of claim 1 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Hugl et al (US Publication No. 2019/0260428) and further in view of Coersmeier et al (US Patent No. 9,907,116).

Regarding claim 10, although Seol in view of Noh and Hugl teaches, all the limitations of claim 2 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh and Hugl does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh and Hugl with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Khandekar et al (US Publication No. 2011/0151790) and further in view of Coersmeier et al (US Patent No. 9,907,116).

Regarding claim 11, although Seol in view of Noh and Khandekar teaches, all the limitations of claim 3 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh and Khandekar does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh and Khandekar with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Hugl et al (US Publication No. 2019/0260428) and further in view of Khandekar et al (US Publication No. 2011/0151790) and further in view of Coersmeier et al (US Patent No. 9,907,116).

Regarding claim 12, although Seol in view of Noh, Hugl and Khandekar teaches, all the limitations of claim 4 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh, Hugl and Khandekar does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh, Hugl and Khandekar with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Khandekar et al (US Publication No. 2011/0151790) and further in view of Khan et al (US Publication No. 2007/0104149 and further in view of Coersmeier et al (US Patent No. 9,907,116).

Regarding claim 13, although Seol in view of Noh, Khandekar and Khan teaches, all the limitations of claim 5 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh, Khandekar and Khan does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh, Khandekar and Khan with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Regarding claim 15, although Seol in view of Noh, Khandekar and Khan teaches, all the limitations of claim 7 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh, Khandekar and Khan does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh, Khandekar and Khan with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US Publication No. 2013/301454) in view of Noh et al (US Publication No. 2013/0195034) and further in view of Hugl et al (US Publication No. 2019/0260428) and further in view of Khandekar et al (US Publication No. 2011/0151790) and further in view of Khan et al (US Publication No. 2007/0104149) and further in view of Coersmeier et al (US Patent No. 9,907,116).

Regarding claim 14, although Seol in view of Noh, Hugl, Khandekar and Khan teaches, all the limitations of claim 6 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh, Hugl, Khandekar and Khan does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh, Hugl, Khandekar and Khan with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  

Regarding claim 16, although Seol in view of Noh, Hugl, Khandekar and Khan teaches, all the limitations of claim 8 and particularly, "the second electronic circuitry determines the number of ... arrays to be allocated to each of the counterpart devices on the basis of the channel state information" as set forth above, Seol in view of Noh, Hugl, Khandekar and Khan does not explicitly teach (see, emphasis), determines the number of reception arrays ... on the basis of the channel state information.
	However, Coersmeier teaches, determines the number of reception arrays ... on the basis of the channel state information [column 7, lines 1-20; column 8, line 56 to column 9, line 8; claims 4 and 11, selecting a number of receiving antennas based on the channel state information].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Seol in view of Noh, Hugl, Khandekar and Khan with the teachings of Coersmeier since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Imamura et al (US Publication No. 2015/0208389) [FIG. 13; ¶0111]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469